Citation Nr: 1823305	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-26 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease.

2.  Entitlement to service connection for right shoulder degenerative joint disease, status post rotator cuff tear.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In September 2013, the Veteran testified at a Board videoconference hearing in front of a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered an additional hearing, but in a letter dated in August 2017, he indicated that he did not want to have another hearing. 

In December 2014, the Board remanded the case for further development, to include obtaining Social Security Administration (SSA) records and providing the Veteran with new VA examinations. 

In September 2017, the Board remanded the case again, for the RO to readjudicate the issues on appeal in light of the new evidence that was submitted without a waiver of RO jurisdiction.  The RO reviewed the evidence and issued a supplemental statement of the case in October 2017. 

The issues involving a right fifth toe injury, bilateral hearing loss, and posttraumatic stress disorder are part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

Lastly, the Board notes that the Veteran was previously represented by Jan Dills Attorney-at Law; however, in February 2017, he appointed Seth C. Berman, Attorney-at-Law as his representative.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a cervical spine disability, to include degenerative disc disease, cervical radiculopathy, and stenosis.  

2.  The weight of the evidence, both lay and medical, indicates that the cervical spine disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service or manifested to a degree of 10 percent within a year of service separation, and are not otherwise etiologically related to service.

3.  The Veteran has a current diagnosis of a right shoulder disability, to include bursitis, tendonitis, sprain, degenerative joint disease, and rotator cuff.

4.  The weight of the evidence, both lay and medical, indicates that the right shoulder disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service or manifested to a degree of 10 percent within a year of service separation, and are not otherwise etiologically related to service. 

5. The Veteran has a current diagnosis of a right elbow disability, to include ulnar neuropathy.  

6.  The weight of the evidence, both lay and medical, indicates that the right elbow disabilities were not incurred in service and symptoms of numbness and tingling were not chronic in service, or otherwise etiologically related to service.

7.  The Veteran does not meet the schedular criteria for a TDIU and a referral of TDIU to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).
Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the Veteran's claims for service connection on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159 (a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine, Right Shoulder, and Right Elbow - Factual Background and Analysis

The cervical spine, right shoulder, and right elbow are separate issues that stem from the same documented incident in service and were treated simultaneously throughout the appeal.  The Board will discuss the disabilities concurrently. 

The Veteran asserts that his cervical spine, right shoulder, and right elbow disabilities stem from a documented incident of neck pain that radiated to his shoulders and arms in November 1987 while on active duty service.  

The Board initially notes that the Veteran has current diagnoses of cervical spine, right shoulder, and right elbow disabilities, to include arthritis of the cervical spine and right shoulder, and ulnar neuropathy of the right elbow.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current cervical spine, right shoulder, and right elbow disabilities were not incurred in service and symptoms of degenerative arthritis of the cervical spine and right shoulder were not chronic in service or manifested within one year of separation.

The Veteran's November 1977 entrance examination is normal aside from a notation of a scar on the right arm.  

Service treatment records (STRs) dated in May 1980 show complaints of right forearm and arm pain due to injury "last year," and June 1981 treatment notes show complaints of pain in the right forearm with trembling and shaking in right hand not due to trauma. 

During a periodic report of medical examination dated in August 1982, the Veteran indicated that he was in good health.  

Additional STRs dated in July 1985 show complaints of extremities pain (without specificity of location) for less than three weeks not due to trauma.  

In a report of medical history dated in August 1987 the Veteran denied painful or "trick" shoulder or elbow, and indicated that he was not taking any medications and was "perfectly healthy."

October 1987 treatments show complaints of right hand pain with no history of trauma.  

A November 1987 record shows complaints of right shoulder pain for the previous four weeks.  The medical professional noted increased pain with decreased range of motion and sudden episodes of sharpness, radiculopathy to the neck and elbow.  There was no evidence of ecchymosis or edema.  The provider noted the Veteran has a family history of arthritis.  The assessment was right shoulder tightness. 

Post-service medical treatment records are not available until 2007.  

The Board notes that treatment notes discussed below from Davie County Hospital, Centralina Orthopedic and Sport Medicine (COSM), and Rowan Regional Medical Center (RRMC) are found in medical treatment notes furnished by the Social Security Administration (SSA)

Private medical treatment notes dated in June 2007 indicate that the Veteran, who works as a mechanic/assembler, complained of right shoulder pain, which was present for the previous year.  He stated that he did not see any other provider for this injury.  The Veteran further indicated that he did not remember any history of a specific incident or injury that caused this pain, and noted that he uses his right arm a lot at work, getting in and out of trucks.  He reported that it "pops at times," and prevents him from getting into a comfortable position at night.  X-rays of the shoulder were normal.  The medical professional rendered a diagnosis of a shoulder sprain, and concluded that the Veteran's shoulder strain restricts him from climbing up high ladders, lifting heavy objects over ten pounds, and overhead lifting.  A follow up treatment note later in June 2007 indicates that the Veteran was doing better and had less pain in his right shoulder, but still had some "popping."  

Private treatment notes from Davie County Hospital dated in November 2007 show complaints of back pain and shoulder pain.  The examiner noted that the Veteran did not have a known injury, but did have injuries in a motor vehicle accident involving a rollover several years earlier, without distinct injury at that time.  The examiner then noted that the Veteran also complained of a right shoulder injury at work several months ago.  In this regard, the Veteran indicated that he filed a Workman's Compensation claim, but was unhappy with the evaluation, because he was not afforded a magnetic resonance imaging (MRI).  The diagnosis, as pertinent here, was right shoulder pain.  

The Veteran's December 2007 Workman's compensation claim was associated with the claims file in June 2015.  The medical professional noted complaints of shoulder, neck, and upper extremities pain, and rendered diagnosis of right shoulder bursitis and tendonitis.  The Veteran's application reveals that he did not have a specific injury to the shoulder, but had to do "whatever have to be done on the trucks to sale it," to include "pulling, climbing, and crawling up and down."  The Veteran described his condition as "right shoulder injury, not 100%."  

Additional private treatment notes dated in December 2007 show that the Veteran had a MRI that showed mild degenerative change at the acromioclavicular joint with small amount of bone marrow edema at the distal clavicle and acromion.  There was no evidence of rotator cuff tear.  There appeared to be a minimal tendinopathy of the intra-articular biceps tendon with no definite tear.  There was extensive signal of abnormality in the labrum, described as 360 degrees labral tearing in the superior and anterior labrum, which the interpreting medical professional believed "represents likely chronic nondisplaced tear versus intrasubstance degeneration."  Though, the medical professional noted that the evaluation was somewhat limited as "this is a non-arthrogram exam."  There was no definite ligamentous abnormality, joint effusion, or incidental soft tissue.  X-rays ordered in conjunction with the MRI showed mild superior subluxation of the clavicle relative to the acromion process.  The AC joint was narrowed, but there was no erosive or hypertrophic change within the joint.   

Private treatment notes from COSM dated in February 2008 indicate that the Veteran came to follow up on his right shoulder pain, and they were able to get more information on how he hurt his shoulder.  It was noted that apparently, when he was working at Freighliner he had his arms up working underneath a cab, and he started having pain in his shoulder.  The Veteran noted that this was ongoing, and he "tried to tough it out," but this has been from repetitive active, hands above the head type activity, which has resulted in the shoulder problem.  At this time, he also reported tingling symptoms into the right hand.   

In March 2008, the Veteran had a right shoulder arthrogram at the RRMC, which showed uncomplicated, fluoroscopically guided, right glenohumeral joint, and concluded "unremarkable right shoulder arthrogram."  MRI of the right shoulder revealed findings most consistent with a SLAP type III tear and anterior and inferior linear labral tearing with small adjacent perilabral cysts.  During the same time, the Veteran had an MRI for his cervical spine, which showed mild degenerative and stenotic changes with no herniation or acute process. 

In April 2008, the Veteran had a shoulder surgery at the RRMC.  The preoperative and postoperative diagnosis was impingement syndrome with possible rotator cuff changes, AC joint changes an internal derangement of right shoulder.  

In June 2008, the Veteran had a follow-up for his shoulder at COSM subsequent to his April 2008 surgery.  During the visit he also had x-rays of his cervical spine, which showed significant degenerative changes with osteophyte formation and decreased intervertebral space and stenosis.  The medical professional rendered diagnoses of cervical stenosis, bilateral upper extremity median neuropathy, bilateral upper extremity ulnar neuropathy, and status post right shoulder surgery with SLAP repair and synovectomy. 

In July 2008, the Veteran had a cervical spine MRI, which showed stenotic changes, slightly worse than the March 2008 study.  The report noted a history of right shoulder pain.  The reason for the operation was shoulder symptomatology for a significant period of time, which was not improved despite conservative treatment.  

Additional private treatment notes from Davie County Hospital dated in October 2008 show a history of right rotator cuff repair seven months earlier with residual pain.  The Veteran reported mild-to-moderate right shoulder pain.  He further indicated that post-surgery his shoulder initially healed, but when he went back to work in August 2008, he did some lifting, which caused increase in pain.  In the past medical history, the examiner noted no injuries aside from the motor vehicle accident several years earlier.  The examiner rendered diagnoses of persistent right shoulder pain and status post right labrum and rotator cuff repair.  Treatment notes in December 2008 show that the Veteran had continuous symptoms "going down his arm," which the examiner noted "still think that it may be radiculopathy." 

Private treatment notes from COSM dated in February 2009 show that the Veteran underwent a right shoulder surgery.  Additional treatment notes in March 2009 indicate that the Veteran came in for a follow-up after his second shoulder injury.  He had a biceps tenodesis with rotator cuff repair and major debridement and lysis of adhesions during the procedure.  The Veteran indicated that he was feeling better, but still had some pain.  The assessment was status post right shoulder surgery.  Additional treatment notes from COSM dated in May 2009 show reports of continuous shoulder pain.  The Veteran was given an injection for it.  Treatment records from the RRMC dated in May 2009 show reports of shoulder and neck pain.  The medical professional rendered diagnoses of cervical spinal stenosis and cervical degenerative disc disease.  A June 2009 MRI showed postoperative changes, moderate bursitis, mild supraspinatus tendinopathy, and thickened coracohumeral ligament.  It was noted that clinical correlation for adhesive capsulitis is recommended. 

Additional treatment notes from COSM dated in July 2009 show that the Veteran underwent a MRI for his right shoulder, which revealed adhesive changes consistent with the issue that he has been having prior to his surgeries.  The orthopedic surgeon specialist indicated that the Veteran had two surgeries on his shoulder, multiple injections, and physical therapy, but he continues to have issues.  The orthopedic surgeon specialist further stated that the Veteran was previously told that this is likely due to the sequelae of the injury noted in his STRs back in 1987, where he had a right shoulder complaint, which resulted in sudden sharpness and radiculopathy in the neck and shoulder and these were all secondary to right shoulder tightness (adhesive capsulitis) that has been present for 20 years now.  The orthopedic surgeon specialist opined that that the current condition was a continuation of that in-service episode.  The orthopedic surgeon specialist further opined that the Veteran could not do any form of gainful employment with his right shoulder as far as lifting, pushing, pulling, or activity.  

In an undated SSA Disability Report Form, the Veteran indicated that he was unable to work due to neck and shoulder injury, and high blood pressure.  He stated that he has no strength in the right shoulder or arm, and cannot lift or carry things.  He further stated that he was unable to work since June 14, 2006.  He further noted that he continued working full time after his injury, but called in sick a lot.  He then stated that he officially stopped working on February 1, 2009.  The Veteran reported working from 1984 as an insulator, laborer, forklift operator, and a mechanic.  He indicated that he worked as a mechanic most of the time (from 2003 to 2009), and noted that he had to lift all day long, stuff such as seats, bumpers, tires, and "whatever was missing from the truck that was needed."  He indicated that he had a neck and shoulder surgery to treat his injuries.  The Veteran also noted that his Workers' Compensation claim was denied.  In another undated Work History Report, the Veteran described that his disability is due to excessive lifting and climbing in his previous jobs, detailing the description of the work he did. 

In August 2009, the SSA found the Veteran not disabled, because the condition was not expected to remain severe enough for 12 months in a row to be considered disabling.  In a request for reconsideration dated in September 2009, the Veteran noted that his shoulder, neck, and elbow still bothered him.  

Private treatment notes from RRMC dated in February 2010 note that the Veteran was seen by Dr. F. for his shoulder and some problems with the cervical spine.  It was noted that aside from his cervical spondylosis and some stenosis, he also had bilateral carpal tunnel syndrome and bilateral ulnar neuropathy at the elbows.  

In a statement in support of claim dated in November 2009, the Veteran indicated that he reported an injury to his right shoulder in 1987, and had episodes of pain and discomfort on various occasions that come and go ever since.  He further stated that at some point he could no longer bear the pain, and after he had MRIs done by a specialist, he had his first surgery in February 2008, which was followed by a second surgery in March 2009.  He further noted that the doctor who did his surgeries stated that the condition was service connected. 

In July 2010, the Veteran underwent a VA examination to assess the nature and etiology of his right elbow, right shoulder, and cervical spine disabilities.  

The Veteran reported that he first injured his right elbow, right shoulder, and neck in-service, but did not know what he was doing when this first injury happened.  He indicated that he had a dull pain that would not go away and has gotten worse over the years.  Specifically in regards to his right shoulder, the Veteran noted that he had pain, stiffness, popping, and tenderness, and he still has the same type of pain.  He further reported continuous care for his shoulder from discharge until the time of the examination.  The Veteran reported having surgeries to treat both his elbow pain and shoulder, but did not remember when.  In regards to his neck pain, he indicated that it occurred at the same time he injured his right elbow and shoulder, and the surgeries did not provide any relief for his pain.  Upon review of the record and physical examination of the Veteran, the examiner opined that the Veteran's right shoulder, right elbow, and neck disability were not related to service.  The examiner explained that review of the evidence shows a one-time episode in-service, where he reported shoulder pain for four weeks with unknown cause that radiated to the neck and elbow.  Post-service, he reported getting treatment for his shoulder, but not for his neck or elbow, and admitted that the neck pain started only five months prior to this examination.  The examiner concluded, that the one time treatment in-service was not related to the current condition. 

During his September 2013 Board hearing, the Veteran testified that he did not have shoulder, elbow, or neck problems prior to service.  He could not recall a specific injury in-service that led to his complaint of shoulder, elbow, and neck pain, but remembered experiencing pain in-service.  He further testified that this same pain was continuous since service.  He indicated that he would treat the pain by taking Aspirin and do exercises to "shake it around a little bit."  He noted that the current pain was more severe than the pain he experienced in-service, but was in the same location.  When asked if he had any post-service injuries to these areas, either the elbow, the neck, or the shoulder, the Veteran answered "not that I can recall."  He indicated that he worked in textile, construction, manufacturing, and assembling, and had to miss work because of these conditions over the years.  When asked if he received any treatment for these conditions since his discharge from service, he indicated that he could recall getting treatment for his knees, but could not recall any treatment for his shoulder, neck, or elbow.  When asked if he recalled treating these conditions himself continuously, the Veteran answered in the affirmative.  The Veteran's representative at the time further noted that he did not have a separation examination. 

VA physical medicine rehabilitation consult dated in May 2015 shows reports of cervical radiculopathy, throbbing and aching pain for the past seven years, and neck, shoulder and elbow locking up.  The Veteran noted tendency to drop objects he holds with his right hand.  Objective evidence included increased pain on palpation of the left trap and right bicep.  Range of motion of the cervical spine revealed normal flexion, extension, left lateral flexion, and left rotation, right lateral flexion and right rotation were noted as 80 percent.  Cervical strength was 3 out of 5 in all ranges of motion.  Right shoulder strength, right elbow flexion and extension, and grip strength were all 5/5.  Reflex examination was normal.  Sensation was decreased on the left upper extremity.  

Subsequent to the Board's remand, the Veteran underwent examination in March 2016 for his neck, shoulder, and elbow disabilities.  The examiner indicated the records were reviewed, specifically, the February 2009 treatment record showing work related injury and the July 2009 orthopedic surgeon opinion that the currently diagnosed right shoulder disability was a sequelae of his in-service injury in November 1987.  The examiner stated that the examination took two and half hours, which did not give him enough time to review the thousands of pages of medical records, but an attempt to review as many records as possible was made.  The examiner further stated that the Veteran was "a very poor historian and could not provide details of his medical history."  The examiner further noted that the Veteran did report a work related shoulder injury for which he was compensated $150,000 by his employer, but has claimed the same shoulder condition is due to his military service.  The examiner "elected not to release the DBQ findings which are meaningless in absence of an adequate review of the records, medical history documented on the day of the examination may be different than that documented over the decades which must be reviewed and summarized."   

As a result, the RO requested an addendum opinion without a physical examination of the Veteran.  An addendum opinion was obtained in April 2016, in which the examiner confirmed review of the Veteran's military service treatment records, VA treatment records, and additional evidence referenced in the opinion.  The examiner specifically referenced the private opinion indicating that it only highlighted the one episode in-service and provided no rationale as to why the current condition is due to this one incident and not to the documented work related injuries.  

The examiner opined that the Veteran's cervical spine, right shoulder, and right elbow conditions, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) is less likely as not arose during, or is otherwise related to any incident in-service.  The examiner explained that the Veteran had one episode of radiating neck pain without any trauma or injury in 1987.  He had no further documented problems or continuity of care for the next twenty-three years.  The examiner further stated that the Veteran did not have DDD diagnosis in-service and no evidence of trauma or injury.  The examiner concluded that it is highly unlikely that his DDD and DJD were caused by this one episode of neck pain, but rather they were likely caused by his aging and his disclosed extremely strenuous work after service, which is supported in the core of the medical knowledge and research. 

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection.  Here, the Board notes that due to the lack of medical evidence, there is no competent objective evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year after separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  
The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence  of continuity.  

Inasmuch as the Veteran asserts that the cervical spine, right shoulder, or right elbow disabilities are directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed disabilities to his active service injury.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  

The Board finds that the claim is also not warranted on a direct basis.  The Veteran testified that his symptoms were continuous since separation and that he self-treated his pain for years until it got worse.  The Veteran is competent to report symptoms associated with his cervical spine, right shoulder, and right elbow, and is competent to report when he first experienced such symptoms.  However, the Board finds, based on the record as a whole, that the Veteran is not credible with regard to his statements made for compensation purposes.  Notably, he testified under oath that he had not had a post service accident and did not recall ever hurting his neck, shoulder, or elbow post-service.  However, the Veteran's medical records furnished by SSA (those cited above from RRMC, COSM, and Davie County Hospital) are replete with notations of work related injuries.  Furthermore, during his March 2016 VA examinations, the Veteran admitted that he was compensated by his employer for a work related injury, and the relevant treatment notes specifically show that these work related injuries pertained to his neck, right shoulder, and right arm. 

The Board understands that a witness's inaccurate or less than truthful account of one incident does not automatically invalidate all his statements.  However, in the present case, the Veteran's statements do not reflect merely slight inconsistencies on peripheral matters, but go to the heart of the matters.  Given that they are contradictory, the Board cannot rely on them with regard to establishing onset of any disability.

Moreover, the July 2009 opinion by Dr. F. premised on a reported history of pain since service and the one documented in-service treatment note would not be probative as the Veteran is not credible with regard to his post-service injuries, which were not discussed nor reviewed by Dr. F.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993); see also Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's file to review).

Furthermore, the same medical treatment note in the Veteran's STRs noted a family history of arthritis, which is supported by the April 2016 VA examiner's opinion that the Veteran's condition are more likely related to aging and his line of work post-service.  Lastly, with regards to the Veteran's representative assertion that he did not have a separation examination, the Board notes that the Veteran signed a statement on Mach 7, 1988 indicating that he does not desire a separation medical examination.  See STRs p.26. 

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical records that specifically show work related injuries.  To the extent that the Veteran now asserts that a chronic cervical spine, right shoulder, and right elbow disabilities developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current cervical spine, right shoulder, and right elbow disabilities and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a cervical spine disability, right shoulder disability, and right elbow disability, on direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TDIU

The Veteran also asserts that he is precluded from obtaining or maintaining substantially gainful employment due to his above service connection claims.  Since the Board finds that service connection for the above disabilities is not warranted, consideration for entitlement to TDIU based on such disabilities is not warranted.  Nonetheless, the Board has considered whether a TDIU is warranted based as a result of the Veteran's service-connected disabilities.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).
Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran in this case is service-connected for degenerative changes of the first metatarsophalangeal joint of the right foot rated as 10 percent disabling and pseudofolliculitis barbae rated as non-compensable with a combined disability rating of 10 percent.  Accordingly, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

In addition, the Board finds that referral for extraschedular consideration of a TDIU is not warranted.  The Veteran has not asserted and the medical and lay evidence do not show that he is precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities.  During an April 2017 VA examination for his service-connected right foot disability, the examiner concluded that the functional impact on the Veteran's ability to work was that he will likely experience pain and difficulty with prolonged standing and or walking.  Though, this statement does not conclude that the Veteran is precluded from obtaining or maintaining any form of gainful employment, to include sedentary work as to warrant a referral for extraschedular consideration for TDIU. 


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a right elbow disability is denied. 

Entitlement to a TDIU is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


